ON RE-HEARING.
Tyson, C. J., and Haralson, Dowdell, Simpson, and Denson, JJ., hold that the asserted admissions in the answers are not so unequivocal as to warrant the application thereto of the rule stated in the original opinion, and that the noting by the respondent Yest as testimony of his answers did not operate to make the answers testimony in the cause, the complainant not having so noted the answers in his note of testimony, and that on the aspect of the bill that it prays an accounting between *416tenants in common, the account in the premises being long and. complicated, a reference should have been taken to state the account up to January 8, 1898.
The writer, with whom Anderson, J., concurs, adheres to the views already expressed.